Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 1 of 44 Page ID
                                 #:2232




                        EXHIBIT 1
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 2 of 44 Page ID
                                      #:2233
                                          CONFIDENTIAL


                                                                                     Page 1
 1                 IN THE UNITED STATES DISTRICT COURT
 2              FOR THE CENTRAL DISTRICT OF CALIFORNIA
 3

 4     ALEX MORGAN, et al.,                               )
                                                          )
 5                  Plaintiffs,                           )
                                                          )
 6                    vs.                                 )      No. 2:19-cv-01717-RGK-AGR
                                                          )
 7     UNITED STATES SOCCER                               )
       FEDERATION, INC.,                                  )
 8                                                        )
                    Defendant.                            )
 9

10

11

12

13        VIDEOTAPED RULE 30(b)(6) DEPOSITION OF TOM KING
14                               Chicago, Illinois
15                      Thursday, January 23rd, 2020
16

17

18

19        THIS TRANSCRIPT HAS BEEN DESIGNATED CONFIDENTIAL
20                    UNDER PROTECTIVE ORDERS IN THE
21                     MORGAN CASE AND THE SOLO CASE
22

23

24     REPORTED BY:         GREG S. WEILAND, CSR, RMR, CRR
25     JOB NO.:             173931

                              TSG Reporting - Worldwide       (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 3 of 44 Page ID
                                      #:2234
                                        CONFIDENTIAL


                                                                                  Page 10
 1             will be the 30(b)(6) deposition of the witness.
 2             The practice we've been following is to do a
 3             separate deposition in effect back to back when
 4             the witness is both the 30(b)(6) designee and
 5             also has individual deposition as well.
 6                    So we will start with that.
 7                                 (Witness sworn.)
 8                                         TOM KING
 9       after being first duly sworn, testified as follows:
10                                       EXAMINATION
11      BY MR. KESSLER:
12             Q.     Good morning, Mr. King.
13             A.     Good morning.
14             Q.     We've just met.                   My name is Jeffrey
15      Kessler.      I'm counsel for the plaintiffs in this
16      matter.
17                    Mr. King, would you state your name and
18      address for the record, please.
19             A.     Sure.      My name is Tom King.                     I live at
20      4223 Falkner Drive, Naperville, Illinois 60564.
21             Q.     Okay.      Have you been deposed on prior
22      occasions?
23             A.     One time before.
24             Q.     What type of case?
25                    MR. STOLZENBACH:                   If you know what type of

                            TSG Reporting - Worldwide    (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 4 of 44 Page ID
                                      #:2235
                                        CONFIDENTIAL


                                                                            Page 34
 1             Q.     The men's agreement is for the period, on
 2      its face, from January 1, 2011, through
 3      December 31st, 2018; is that correct?
 4             A.     That is correct.
 5             Q.     Now, since that agreement has expired, has
 6      the USSF continued to adhere to the terms of this
 7      agreement with respect to the men's national team,
 8      at least with respect to compensation --
 9                    MR. STOLZENBACH:                  I'm going to object to
10             for.
11      BY MR. KESSLER:
12             Q.     -- terms?
13                    MR. STOLZENBACH:                  Object to form.   But you
14             can answer.
15      BY MR. KESSLER:
16             Q.     Let me ask it differently.
17                    What's your understanding of how the men's
18      team is being compensated since this agreement
19      expired?
20             A.     My understanding is we've kept the same
21      payment schedule for all of the different categories
22      of games and tournaments and have continued to pay
23      based on the terms and conditions on the financial
24      requirements of the CBA.
25             Q.     Okay.      So if I wanted to know how much a

                            TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 5 of 44 Page ID
                                      #:2236
                                        CONFIDENTIAL


                                                                             Page 35
 1      member of the men's team was being paid in
 2      connection with a particular competition in 2019
 3      after this agreement expired, it would be the same
 4      way they were compensated under this agreement prior
 5      to 2019, correct?
 6             A.     That is correct.
 7                    MR. STOLZENBACH:                  I'm going to object to
 8             form just because, Jeffrey, there's, you know,
 9             a separate schedule for '11 to '14 in the CBA
10             and '15 to '18, so that may make your question
11             a little unclear.
12      BY MR. KESSLER:
13             Q.     Okay.      After 2018, they would be
14      compensated in 2019 going forward the same way they
15      are compensated for under this agreement in the year
16      2018; is that correct?
17             A.     That is correct.                  There is one small
18      nuance here that would deviate from that in terms of
19      the verbiage.         We pay a specific amount for Round 1
20      World Cup qualifiers.                There are no Round 1
21      World Cup qualifiers for the men in this particular
22      cycle.      So we have -- and it was replaced.                   Those
23      dates were replaced by a tournament called the
24      CONCACAF Nations League.
25                    And if you finish in the top six teams on

                            TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 6 of 44 Page ID
                                      #:2237
                                         CONFIDENTIAL


                                                                            Page 47
 1      the money that it receives, correct?
 2             A.     Correct.
 3             Q.     Okay.       Okay.         Let's go back to the men's
 4      CBA, which is Plaintiff Exhibit 32.
 5                    Now, the men's CBA, if you look at Page 9
 6      of the -- well, let me see what this document is.
 7      It's towards the back.                  It's Bates stamp number 572.
 8                    Do you know what this chart is on -- that
 9      runs from Bates stamp number 572 through 574?
10             A.     Yes.
11             Q.     What is this?
12             A.     This is our payment schedule for all the
13      various team outcomes for all the various
14      competitions that the men's team participates in.
15             Q.     Okay.       Would this chart in the men's
16      agreement that you just referred to be the
17      equivalent to what was Exhibit A to the women's CBA
18      we looked at, the chart that's on Page 53 of that
19      collective bargaining agreement?
20                    MR. STOLZENBACH:                   Object to form.
21                    THE WITNESS:              Can you explain what you
22             mean by "equivalent"?
23      BY MR. KESSLER:
24             Q.     In other words, does it serve the same
25      function in summarizing the compensation terms for

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 7 of 44 Page ID
                                      #:2238
                                         CONFIDENTIAL


                                                                            Page 48
 1      the members of each of the respective teams?
 2                    MR. STOLZENBACH:                   Object to form.
 3                    THE WITNESS:              I think that's fair to say
 4             that would be the case, yeah.
 5      BY MR. KESSLER:
 6             Q.     Okay.       So if I wanted to compare for 2017
 7      through 2019 the compensation paid to the women's
 8      team to the compensation that would be paid to the
 9      men's team during that period of time, would it be
10      correct that I would look at the column under the
11      men's chart for 2015 to '18 and compare that to the
12      terms of Exhibit A on the women's national team
13      agreement?
14                    MR. STOLZENBACH:                   Object to form.
15                    THE WITNESS:              For years '17 through '19?
16      BY MR. KESSLER:
17             Q.     Yes.
18             A.     Yes, with just the understanding though
19      that the men is out of contract now and that we are
20      still paying against the schedule based on what we
21      would have paid in 2018.
22             Q.     Right.        Now, the men's agreement does not
23      provide for any terms regarding participation in the
24      Olympics, correct?
25             A.     That is correct.

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 8 of 44 Page ID
                                      #:2239
                                        CONFIDENTIAL


                                                                               Page 68
 1             particular chart, but let him mark it first.
 2                    MR. STOLZENBACH:                  We will object to the
 3             use of this exhibit because we don't think it
 4             complies with Rule 1006 of the Federal Rules of
 5             Evidence.
 6                    MR. KESSLER:             Okay.         You can reserve
 7             whatever objections you want, but we eventually
 8             get to what's admissible and what's not
 9             admissible.
10                                     (Plaintiff Exhibit 116 was
11                                     marked for identification.)
12                    MR. KESSLER:             And I would say prior --
13             this I will agree to -- prior to any
14             admissibility at trial, you get to check the
15             accuracy and make sure that you agree the
16             numbers are correct.
17                    MR. STOLZENBACH:                  I don't think that's the
18             only problem with it, but we can have that
19             debate later.
20                    MR. KESSLER:             Yes.
21      BY MR. KESSLER:
22             Q.     And I asked you to have the charts out so
23      you can refresh your recollection on some of these
24      numbers, okay.
25                    So the first thing I want to ask you about

                            TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 9 of 44 Page ID
                                      #:2240
                                         CONFIDENTIAL


                                                                                 Page 69
 1      is the friendly appearance fees.                            And on this chart,
 2      I'm just comparing the players on the men's national
 3      team versus the non-contract players on the women's
 4      national team.
 5                    Do you see it says "non-contract players"?
 6             A.     Yes.
 7             Q.     I'll ask you later about the contract
 8      players in a separate set of questions about this.
 9                    Am I correct that in 2017 and '18 the
10      friendly appearance fees for the women were 3,750 in
11      comparison to $5,000 for the members of the men's
12      national team?
13                    MR. STOLZENBACH:                   Object to form.
14                    THE WITNESS:              Yes, for players that have
15             eight caps or more.
16                       (Stenographer clarification.)
17                    THE WITNESS:              Eight caps or more for
18             3,750.
19      BY MR. KESSLER:
20             Q.     Okay.
21             A.     If you have one to seven caps, you get
22      3,250, and if you have eight or more, you get 3,750.
23             Q.     Thank you.            And "caps" means number of
24      appearances on the team?
25             A.     Correct, the number of times you've been

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 10 of 44 Page ID
                                       #:2241
                                          CONFIDENTIAL


                                                                                Page 70
 1       named to the roster.
 2              Q.     Than you.           Now, for -- the men get 5,000
 3       no matter how many caps they have, correct?                          It's
 4       not differentiated?
 5              A.     That is correct.
 6              Q.     So a man who had one cap --
 7              A.     Can I just clarify one thing?
 8                     MR. STOLZENBACH:                   Just --
 9                     THE WITNESS:              I just want to be
10              100 percent sure because you asked the question
11              about the number of times that you're on the
12              roster.       For this particular amount, it's based
13              on caps.       It's based on the number of times you
14              actually play for the national team.
15       BY MR. KESSLER:
16              Q.     Yes.
17              A.     You're not capped if you just make a
18       roster, all right.
19              Q.     You have to play a game?
20              A.     Correct.          All right.              So it's eight times
21       that you've been on the field, not the number of
22       times you've been on the roster.
23              Q.     So a man who played no prior games would
24       get $5,000.       And if a woman is a non-contracted
25       player on the team during '17-'18 and had fewer than

                              TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 11 of 44 Page ID
                                       #:2242
                                         CONFIDENTIAL


                                                                            Page 71
 1       eight appearances in games, that woman would only
 2       get $3,250, correct?
 3              A.     That is correct.
 4              Q.     Okay.      And in 2019 to '20, okay, a woman
 5       with -- is it also eight or more caps?
 6              A.     Correct.
 7              Q.     Okay, would get $4,000 as a non-contracted
 8       player, and a man would get $5,000 to the appearance
 9       regardless as to whether the man had any caps or
10       not, correct?
11              A.     Correct.
12              Q.     And for less than eight appearances in
13       games, what would the non-contracted player woman
14       get in 2019-2020?
15              A.     3,500.
16              Q.     3,500, okay.             So in that case, $1,500 less
17       than what a man would get for appearing in a
18       friendly, correct?
19              A.     Correct.
20              Q.     Okay.      Now moving to Tier 1 friendlies,
21       and these are the women tie bonuses, and for women
22       tie bonuses, the same are paid to the women whether
23       they're contracted or non-contracted players,
24       correct?
25              A.     That is correct.

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 12 of 44 Page ID
                                       #:2243
                                         CONFIDENTIAL


                                                                            Page 72
 1              Q.     And the same amount is paid whether you
 2       have caps or non-caps; is that correct?
 3              A.     Correct.
 4              Q.     Okay.      And so for the Tier 1 friendlies, a
 5       man would get $12,625 for a win, and a woman would
 6       only get 8,500; is that correct?
 7                     MR. STOLZENBACH:                  Object to form.
 8                     THE WITNESS:             Correct.
 9       BY MR. KESSLER:
10              Q.     And for a tie, a man would get $3,125 for
11       a tie, and a woman on the women's national team
12       would only get 1,750 for a tie, correct?
13                     MR. STOLZENBACH:                  Object to form.
14                     THE WITNESS:             Correct.
15       BY MR. KESSLER:
16              Q.     And Tier 1 friendlies are defined in the
17       agreement for the women and the men based on the
18       rankings set forth in this chart, correct?
19              A.     Correct.
20              Q.     Okay.      For Tier 2 friendlies, this would
21       also apply to all women's national team players
22       whether they have a contract or not, correct?
23              A.     Correct.
24              Q.     For Tier 2 friendlies, a man who gets a
25       win would get 7,500, and a woman would get 5,250,

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 13 of 44 Page ID
                                       #:2244
                                         CONFIDENTIAL


                                                                            Page 73
 1       correct --
 2                     MR. STOLZENBACH:                  Object.
 3       BY MR. KESSLER:
 4              Q.     -- for the period of the 2017 women's
 5       national team CBA?
 6                     MR. STOLZENBACH:                  Object to form.
 7                     THE WITNESS:             Correct.
 8       BY MR. KESSLER:
 9              Q.     And for a tie, the men and women would get
10       the same thing for Tier 2 friendlies, 1,250,
11       correct?
12                     MR. STOLZENBACH:                  Object to form.
13                     THE WITNESS:             Correct.
14       BY MR. KESSLER:
15              Q.     Now, for a Tier 3 friendly --
16                     MR. STOLZENBACH:                  Tom, don't write on the
17              exhibit.
18                     THE WITNESS:             Sorry.
19                     MR. KESSLER:             Excuse me?
20                     MR. STOLZENBACH:                  I told him -- he has
21              been writing on the exhibits --
22                     MR. KESSLER:             Don't write on the exhibits,
23              please.
24                     MR. STOLZENBACH:                  -- as he checks things
25              off.

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 14 of 44 Page ID
                                       #:2245
                                         CONFIDENTIAL


                                                                            Page 74
 1                     MR. KESSLER:             You can check, but please
 2              don't write on the exhibits.
 3                     If he did, we will replace it with one
 4              afterwards that you agree is correct.
 5       BY MR. KESSLER:
 6              Q.     For Tier 3 friendlies, for a win, a
 7       Tier 3, the women actually would make a little bit
 8       more than the men, 5,250 versus 4,375, correct?
 9                     MR. STOLZENBACH:                  Object to form.
10                     THE WITNESS:             That is correct.
11       BY MR. KESSLER:
12              Q.     But for a tie, the women would get nothing
13       while the men would get 1,250, correct?
14                     MR. STOLZENBACH:                  Object to form.
15                     THE WITNESS:             Correct.
16       BY MR. KESSLER:
17              Q.     Okay.      Now let's move down to World Cup
18       qualifiers next.
19                     Is it correct that under the women's
20       agreement the women would get, for qualifying games,
21       $3,000 for a win and $500 for a tie; is that
22       correct?
23              A.     Correct.
24                     MR. STOLZENBACH:                  Object to form.
25


                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 15 of 44 Page ID
                                       #:2246
                                         CONFIDENTIAL


                                                                            Page 75
 1       BY MR. KESSLER:
 2              Q.     And the men for Round 1 of men's World Cup
 3       qualifying would get $15,625 for a win, $7,500 for a
 4       tie, and $5,000 for a loss; is that correct?
 5                     MR. STOLZENBACH:                  Object to form.
 6                     THE WITNESS:             Correct.
 7       BY MR. KESSLER:
 8              Q.     So that means, if I read this correctly,
 9       that on the men's team, the players get more money,
10       $5,000, for losing a qualifying game in the first
11       round than the women get for winning a World Cup
12       qualifier, correct?
13                     MR. STOLZENBACH:                  Object to form.
14                     THE WITNESS:             That is correct.
15       BY MR. KESSLER:
16              Q.     Now, with respect to Round 2, the men
17       would get $18,125 for winning, $10,000 for tying,
18       and $5,000 for losing; is that correct?
19              A.     Correct.
20              Q.     And, again, the women never get more than
21       $3,000 for a World Cup qualifying game, correct?
22                     MR. STOLZENBACH:                  Object to form.
23                     THE WITNESS:             Correct.
24       BY MR. KESSLER:
25              Q.     Okay.      Now looking at the qualifying

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 16 of 44 Page ID
                                       #:2247
                                         CONFIDENTIAL


                                                                            Page 76
 1       bonus, is it correct in this period that the men's
 2       team would get a total of $2 million distributed to
 3       the players for qualifying for the World Cup on the
 4       men's team?
 5              A.     Can you repeat the amount?
 6              Q.     $2 million.
 7              A.     That's not my understanding.
 8              Q.     Okay.      What is your understanding?
 9              A.     2.5 million.
10              Q.     2.5 million?
11              A.     Uh-huh.
12              Q.     Okay.      We will correct that chart.
13                     And with respect to the women, do we have
14       the total right that they get for qualifying a total
15       of $750,000?
16                     MR. STOLZENBACH:                  Object to form.
17                     THE WITNESS:             Correct.
18       BY MR. KESSLER:
19              Q.     Okay.      Now, these World Cup qualifying
20       bonuses in your understanding would be distributed
21       to the individual players in each team, correct?
22              A.     Correct.
23              Q.     Okay.      Now, with respect to the roster
24       bonus, is it correct that the men receive or would
25       receive a $68,750 bonus for being on the World Cup

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 17 of 44 Page ID
                                       #:2248
                                         CONFIDENTIAL


                                                                            Page 77
 1       roster, but the women would only receive 37,500 for
 2       being on the World Cup roster?
 3              A.     Correct.
 4              Q.     With respect to World Cup games, is it
 5       correct that the men for first place would receive
 6       $9,375,000 in total while the women would receive
 7       $2,530,000 in total for winning the World Cup?
 8              A.     Correct.
 9              Q.     And is it correct that if the men finished
10       in second place, they would receive in total
11       6,250,000 while the women would receive for second
12       place 1,150,000?
13              A.     Correct.
14              Q.     So as I understand this is that the men
15       for finishing in second place would receive more
16       than twice the bonus that the women would receive
17       for winning the entire World Cup in first place,
18       correct?
19              A.     Correct.
20              Q.     Now, for third place, the men would
21       receive 1,250,000 in total, and the women's team
22       would receive $575,000 in total, correct?
23              A.     Correct, yeah.
24              Q.     Now, in the women's World Cup games, there
25       are no specific bonuses for semifinal, quarterfinal

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 18 of 44 Page ID
                                       #:2249
                                          CONFIDENTIAL


                                                                                     Page 78
 1       or second round, and is that because of the
 2       different playing structure of the women's
 3       tournament and the men's tournament?
 4              A.     Sorry, can I just go back one number?
 5              Q.     Yes.
 6              A.     The third place, I just want to verify,
 7       the third place for the women in the World Cup, you
 8       had asked the question --
 9              Q.     Yes.      575,000 total.                  Is that not correct?
10              A.     Correct.
11              Q.     It is correct?
12              A.     Yes, it is correct.                     Thank you.
13              Q.     Do you know why there are no semifinal
14       bonuses, quarterfinal bonuses or second round
15       bonuses for the women's national team?                            Is that
16       because it's a different structure of the games?
17              A.     First of all, this is part of an overall
18       negotiation with all of the elements, and I recall
19       in those discussions that both parties agreed that
20       the bonuses would kick in for the later rounds.
21              Q.     Okay.       So let me ask you this:                   Is it
22       correct then that if the men's make the semifinal,
23       they get a $5,625,000 bonus in total, but the women,
24       if all they do is make the semifinal and lose in
25       that game they don't get any bonus?

                              TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 19 of 44 Page ID
                                       #:2250
                                         CONFIDENTIAL


                                                                            Page 79
 1                     MR. STOLZENBACH:                  Object to form.
 2                     THE WITNESS:             If you lose the semifinal
 3              game in the women's World Cup, you do not get
 4              any bonuses, correct.
 5       BY MR. KESSLER:
 6              Q.     Right.       While the men would get a
 7       $5,625,000 bonus for losing the semifinal game?
 8                     MR. STOLZENBACH:                  Object to form.
 9                     THE WITNESS:             Correct.
10       BY MR. KESSLER:
11              Q.     Okay.      And with respect to the
12       quarterfinal, the men get a $5 million bonus for
13       making the quarterfinal; is that correct?
14              A.     That is correct.
15              Q.     And the women don't get any bonus in
16       making the quarterfinal, correct?
17              A.     That is correct.
18              Q.     And with respect to the second round
19       bonus, the men get $4,500,000 in a bonus, correct?
20              A.     Can you repeat the amount?
21              Q.     For making the second round, the men
22       get -- of the World Cup, the men get a $4,500,000
23       bonus in total?
24              A.     Correct.
25              Q.     And there's no equivalent bonus in the

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 20 of 44 Page ID
                                       #:2251
                                         CONFIDENTIAL


                                                                            Page 80
 1       women's game, correct?
 2              A.     That is correct.
 3              Q.     Okay.      Moving -- and all of the World Cup
 4       bonuses, to your knowledge, for both men and women
 5       are distributed to the individual players, correct?
 6              A.     That is my understanding, yes.
 7              Q.     Okay.      Now, by the way, these World Cup
 8       bonus amounts -- strike that.
 9                     Next question, going down now, it says
10       there's a World Cup per-game payment.
11                     Is it correct that for the men, all of the
12       players get a $6,875 payment just for playing in the
13       World Cup, correct, in a game, each game?
14              A.     Correct.
15              Q.     Okay.      And for the women, the
16       non-contracted players get 4,500 for playing in each
17       game of the World Cup, correct?
18              A.     Can you repeat the amount?
19              Q.     $4,500 for the non-contract.
20              A.     Correct, yes.
21              Q.     And for the contracted players, they don't
22       get any specific per-game payment for playing in the
23       World Cup, correct?
24              A.     That is correct.
25              Q.     Okay.      That's on the women's team, the

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 21 of 44 Page ID
                                       #:2252
                                          CONFIDENTIAL


                                                                                  Page 81
 1       contracted players that's referring to, correct?
 2              A.     Yes.
 3              Q.     Okay.       Now, looking at non-World Cup
 4       tournaments, okay, with respect to the Copa América
 5       tournament, the men would receive a $14,125 bonus
 6       for winning the Copa América tournament -- no, for
 7       winning a game, I guess in a Copa América
 8       tournament; is that correct?
 9              A.     Correct.
10              Q.     And they receive a 6,563 bonus for tying a
11       Copa América, correct?
12              A.     Yes.
13              Q.     And they receive $5,000 simply for playing
14       even if they lose a game in the Copa América
15       tournament, correct?
16              A.     Correct.
17              Q.     Now, the Copa América tournament is run
18       regionally.
19                     Could you describe who's in the
20       Copa América tournaments?
21              A.     Sure.       Copa América is the official
22       confederation tournament of the Confederation of
23       CONMEBOL, which is South America, and it's held
24       every other year.             There's an anomaly here in that
25       in 2016 -- it's held in the odd years.                            It was held

                              TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 22 of 44 Page ID
                                       #:2253
                                         CONFIDENTIAL


                                                                               Page 82
 1       here in the United States in 2016 as Copa Centenario
 2       as a 100-year celebration.                      But it's a tournament
 3       that -- because there's only ten teams in the
 4       CONMEBOL, they always invite two.
 5                     So this provision was always with the mind
 6       set that we could at some point be invited to
 7       participate in Copa América down the road.                       It
 8       didn't envision hosting Copa in 2016.
 9              Q.     Copa América is not a world event?
10              A.     No.
11              Q.     It doesn't invite teams from all over the
12       world?
13              A.     It's just one of the six confederation
14       championships.
15              Q.     Now, the Olympics is a world event,
16       correct?
17              A.     Correct, correct.
18              Q.     Now, for the Olympics, the women for a win
19       get $3,000 in an Olympics game in a qualifying game
20       and get $500 in a qualifier tie; is that correct?
21              A.     Correct.
22              Q.     And if you look at the next page -- wait a
23       minute.     I'm sorry.
24                     Now, so am I correct that, going back to
25       the same page, that a man playing in the

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 23 of 44 Page ID
                                       #:2254
                                         CONFIDENTIAL


                                                                                  Page 83
 1       Copa América tournament for winning would get more
 2       than four times what a woman would get for winning
 3       in an Olympic qualifier event; is that correct?
 4              A.     You're comparing the 25,000 win bonus?
 5              Q.     No, the 14,125 per game win bonus to the
 6       Olympic qualifier win.
 7              A.     Correct.
 8              Q.     Okay.      Looking at the next page now, the
 9       qualification bonus for the Olympics for the women's
10       national team is $35,000; is that correct?
11              A.     I believe it's 25.
12              Q.     Excuse me?
13              A.     Is it 25 for the women to qualify?
14                     MS. PARIGIAN:              Yes, I believe that's
15              incorrect on the chart.                     It's 25,000.
16       BY MR. KESSLER:
17              Q.     It should be $25,000?
18              A.     Correct.
19              Q.     Okay, $25,000.
20              A.     I'm not going to mark on it mine.
21              Q.     And what is the roster?                        Is that the same?
22                     MS. PARIGIAN:              Yes, the roster is also
23              25,000.
24       BY MR. KESSLER:
25              Q.     And there's also a roster bonus of

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 24 of 44 Page ID
                                       #:2255
                                          CONFIDENTIAL


                                                                            Page 84
 1       $25,000; is that correct?
 2              A.     Correct, for the Olympics for the women,
 3       yes.
 4              Q.     And for winning the Olympics, the women
 5       would get $100,000 for the gold, $55,000 for silver,
 6       and $25,000 for bronze; is that correct?
 7              A.     Correct.
 8              Q.     For the SheBelieves Cup, there's a first
 9       place bonus of $5,000; is that correct?
10              A.     Correct.
11              Q.     And for the Four Nations Tournament,
12       there's a first place bonus of $5,000; is that
13       correct?
14              A.     Correct.
15              Q.     Now, going back to the Copa América
16       tournament, the men would receive a second round
17       bonus of 12,500, correct?
18              A.     12,500, correct.
19              Q.     Right?
20              A.     Yes.
21              Q.     And for the gold they would win 25,000,
22       silver 15,000, bronze 11,250, and fourth place
23       6,875, correct?
24              A.     Correct.
25              Q.     Okay.       Now, what is the Confederation Cup?

                              TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 25 of 44 Page ID
                                       #:2256
                                         CONFIDENTIAL


                                                                               Page 85
 1               A.      The Confederation Cup, it has been
 2       disbanded.        This was a tournament that FIFA
 3       traditionally had in the host nation of the
 4       World Cup.
 5                       So in 2010, we qualified for the 2 -- for
 6       the 2009 -- the World Cup was in South Africa in
 7       2010.        We qualified for the Confederations Cup for
 8       2009 by winning the Gold Cup, our confederation
 9       tournament, the previous year.                         The Confederation
10       Cup, which is a tournament hosted by FIFA, is for
11       the six confederation champions of each area.
12                       So this was to be a dry run for the
13       World Cup host to host a smaller tournament, albeit
14       12 months prior to hosting the World Cup.
15               Q.      Okay.    And for the Confederation Cup, the
16       men received, when it was played, a per-game bonus
17       of 15,375 for winning, 6,875 for tying, and 5,000
18       for losing; is that correct?
19                       MR. STOLZENBACH:                Object to form just
20               because you said "when it was played," and I
21               don't know that this contract covered when the
22               U.S. men's national team played in it.
23       BY MR. KESSLER:
24               Q.      Well, let me ask you, when was the
25       Confederation Cup last played?

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 26 of 44 Page ID
                                       #:2257
                                          CONFIDENTIAL


                                                                            Page 86
 1              A.     The last Confederation Cup was 2013.
 2              Q.     '13?
 3              A.     And we didn't qualify.
 4              Q.     You did not qualify?
 5              A.     We played in the 2009 edition.
 6              Q.     Okay.       Had the men qualified in 2013, it
 7       would have applied, but I understand you're saying
 8       it wasn't played during this later period of time?
 9              A.     Correct.
10              Q.     Okay.       So we can skip the Confederation
11       Cup on this for now.
12                     With respect to the Gold Cup, what event
13       is that, if you can describe it?
14              A.     The Gold Cup is our own confederation
15       tournament.       So CONCACAF is the confederation we
16       play in, and that is every other year on the odd
17       years.
18              Q.     And that is still played?
19              A.     Correct.
20              Q.     And that is not again a global event?
21       It's just for the confederation that USSF belongs
22       to?
23              A.     Correct, North America, Central America
24       and the Caribbean.
25              Q.     Right.        And so with respect to that

                              TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 27 of 44 Page ID
                                       #:2258
                                         CONFIDENTIAL


                                                                            Page 87
 1       tournament, if the men got a win, they would get
 2       $15,375 for a win; is that correct?
 3              A.     For a Gold Cup win?
 4              Q.     Yes, in a game.
 5                     MR. STOLZENBACH:                  Object to form.
 6                     THE WITNESS:             It depends on the FIFA
 7              ranking of the opponent.
 8       BY MR. KESSLER:
 9              Q.     Okay.      So what would -- what is the
10       variation?
11              A.     Okay.      So if we are playing teams that are
12       not in the top 25 --
13              Q.     Right.
14              A.     -- a win would yield between -- in the
15       second quad would yield $9,375.
16              Q.     Okay.
17              A.     A tie would yield 6,563.
18              Q.     Right.
19              A.     And a loss 5,000.
20              Q.     Okay.      And what about if you're playing in
21       the higher tier games?
22              A.     And then if you were playing in -- if
23       you're playing ranked 11 through 25, a win would
24       yield 14,125.
25              Q.     Right.

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 28 of 44 Page ID
                                       #:2259
                                          CONFIDENTIAL


                                                                               Page 88
 1              A.     A tie would yield 6,563, and a loss would
 2       yield 5,000.
 3              Q.     Okay.
 4              A.     And if you were playing a team in the top
 5       ten, it would replicate the second tier.
 6              Q.     What do you mean "would replicate the
 7       second tier"?
 8              A.     It would be 14,125 for a win, 6,563 for a
 9       tie, and 5,000 for a loss.
10              Q.     Okay.
11              A.     So Tiers 1 and 2 are merged.
12              Q.     And for finishing first place in the
13       Gold Cup, how much would the men receive?
14              A.     25,000 -- sorry, Gold Cup?
15              Q.     Yes.
16              A.     11,250.
17              Q.     And for second place?
18              A.     5,000.
19              Q.     Thank you.            You can put that chart away.
20                     MR. STOLZENBACH:                   Do you want to just mark
21              mine, which is clean, as the actual exhibit,
22              and I'll take the one with notes?
23                     MR. KESSLER:              Sure.         Thank you very much.
24              Let's re-mark that.
25


                              TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 29 of 44 Page ID
                                       #:2260
                                         CONFIDENTIAL


                                                                                  Page 89
 1       BY MR. KESSLER:
 2              Q.     I now want to -- let's go to this next.
 3                     Okay.      Let me show you next a copy of a
 4       document that's previously been marked, which is the
 5       MOU of the women's national team.
 6                     Do we have a previous --
 7                     MS. PARIGIAN:              We're marking a new version
 8              of this because the prior one that we used as
 9              an exhibit that USSF had produced didn't have
10              the terms sheet at the end, so we're producing
11              or we're marking the version that was produced
12              by the PA that has the term sheet.
13                     MR. KESSLER:             Okay.         So let's then put a
14              new exhibit number for this.                          This is now 11 --
15                     MS. PARIGIAN:              7.
16                     MR. KESSLER:             -- 7.
17                     MR. STOLZENBACH:                  Is it the same term
18              sheet we marked in Ms. Roux's deposition?
19                     MS. PARIGIAN:              I don't know offhand.
20                                      (Plaintiff Exhibit 117 was
21                                      marked for identification.)
22       BY MR. KESSLER:
23              Q.     Do you recognize Exhibit 117?
24              A.     I do.
25              Q.     And what is this?

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 30 of 44 Page ID
                                       #:2261
                                          CONFIDENTIAL


                                                                            Page 90
 1              A.     This is the memo of understanding between
 2       the women's Players Association and U.S. Soccer.
 3              Q.     Okay.       And this memorandum was entered
 4       into on March 19, 2013; is that correct?
 5              A.     Correct.
 6              Q.     Okay.       And it would cover the period from
 7       March of 2013 through the end of 2016; is that
 8       correct?
 9              A.     Correct.
10              Q.     Okay.       Now, this agreement in term was a
11       modification of a prior collective bargaining
12       agreement; is that correct?
13              A.     Correct.
14              Q.     Let me show you a copy of that next.                 And
15       this has been previously marked as Exhibit 7 -- is
16       that 5?     Exhibit 75.
17                                       (Plaintiff Exhibit 75 was
18                                       identified.)
19       BY MR. KESSLER:
20              Q.     And do you recognize Exhibit 75 as the CBA
21       which was entered into by the women's national team
22       and USSF in December of 2005?
23              A.     Yes.
24              Q.     And that CBA covered the period through
25       December 31st of 2012; is that correct?

                              TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 31 of 44 Page ID
                                       #:2262
                                         CONFIDENTIAL


                                                                            Page 91
 1              A.     Correct.
 2              Q.     And is it your understanding that to the
 3       extent the MOU, which is Exhibit 117, did not change
 4       any terms that are listed in Exhibit 75, the prior
 5       CBA, is your understanding that the prior terms
 6       continued in effect under the MOU?
 7              A.     I'm not sure.
 8              Q.     Okay.
 9                     MR. KESSLER:             We could probably stipulate
10              to that.       I believe that's your position.
11                     MR. STOLZENBACH:                  Let me just read what
12              you said.
13                     MR. KESSLER:             Okay.
14                     MR. STOLZENBACH:                  Yes, we'd agree to that.
15                     MR. KESSLER:             I think you actually
16              obtained a judicial ruling to that effect.
17                     MR. STOLZENBACH:                  I think we did.
18       BY MR. KESSLER:
19              Q.     Okay.      All right.              So the prior CBA terms
20       would stay in effect except to the extent modified
21       by the MOU; that's what your counsel just stipulated
22       to.
23              A.     Okay.
24              Q.     So let me start out by saying I want to go
25       back to the CBA and ask some questions about that

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 32 of 44 Page ID
                                       #:2263
                                         CONFIDENTIAL


                                                                                Page 110
 1       on top of that, that's what makes the 17,625; is
 2       that correct?
 3              A.     That is correct.
 4              Q.     Okay.      And that --
 5              A.     Can I draw your attention to the column
 6       though at the top here because it says 2/11 through
 7       2/18, and that wouldn't be accurate because the
 8       payment schedule between 2/11 and 2/14 was
 9       different.       So this is ticking over into the next
10       quad, okay.
11                     So that column should read '15 through '18
12       for the CBA.
13              Q.     So both columns should be '15 to '18 is
14       what you're saying?
15              A.     Not both columns because the first
16       column --
17              Q.     No, no, I understand.                      Let me get that
18       back out because I put that away.
19                     You're saying that the column for the
20       women's national team is correct, but for the men's
21       national team it shouldn't say '11 to '18 in terms
22       of that, correct?
23              A.     If you're trying to draw the comparison
24       between the women's MOU and the comparable time
25       period for the CBA, it really should read 2015 --

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 33 of 44 Page ID
                                       #:2264
                                         CONFIDENTIAL


                                                                                    Page 111
 1              Q.     '15 to '18 --
 2              A.     -- to '18.
 3              Q.     -- in terms of what was here.                       Yeah, we
 4       agree with you in that.                  This was simply indicating
 5       it came from that CBA from '11 to '18.                           The footnote
 6       makes that clear.            But I understand your point.                    It
 7       only applied for that period of time.
 8                     MR. STOLZENBACH:                  But even for the period
 9              from '13 and '14, which is covered on the
10              left-hand column, that would be a different set
11              of numbers on the right-hand side.
12                     MS. WAHLKE:            Right.
13                     MR. KESSLER:             Right.          I understand what
14              you're saying.            It would be a different set of
15              numbers in terms of that.                       We will definitely
16              have a different chart at a future time with
17              respect to that.
18                     Okay.      Let's just use -- put the chart
19              aside and we're just going to use the two
20              agreements.
21                     This is the men's agreement.                       Now let me
22              get the women's agreement.                        The MOU is what I'm
23              using, right?           Do you have the MOU?                Okay.
24       BY MR. KESSLER:
25              Q.     Looking at the ...

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 34 of 44 Page ID
                                       #:2265
                                          CONFIDENTIAL


                                                                                Page 112
 1                     Okay.       Looking at the MOU chart, for 2013
 2       to 2016, the women would receive a win bonus of
 3       1,350; is that correct?
 4              A.     Okay.
 5                     MR. STOLZENBACH:                   Object to form.
 6                     THE WITNESS:              Are you looking at the chart
 7              that's the last page of the --
 8       BY MR. KESSLER:
 9              Q.     The MOU.
10              A.     -- MOU?
11              Q.     Yes.
12              A.     Could you just point out where it is?
13              Q.     So it says "Salaried Players," and then it
14       says "Win Bonus" on the bottom.
15              A.     Yep.
16              Q.     Right.        Now, at this time, there was no
17       provision for nonsalaried players, right?                          There was
18       something for floaters, but all the women were under
19       contract at that time, correct --
20              A.     Yes.
21              Q.     -- under the MOU?
22                     MR. STOLZENBACH:                   Object to form.
23       BY MR. KESSLER:
24              Q.     And so for women on the national team
25       other than a floater, if you won a friendly, you

                              TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 35 of 44 Page ID
                                       #:2266
                                         CONFIDENTIAL


                                                                           Page 113
 1       received 1,350, correct?
 2              A.     That is correct.
 3              Q.     Okay.      And comparing that to the men's
 4       payments, that with respect to 2015 forward, which
 5       is the period that we want to compare, okay, the men
 6       would receive $9,375 for a win; is that correct?
 7              A.     Well, are you comparing it to the 1,350,
 8       because if that's the case, it would just be the
 9       difference between 5,000 and 9,375.
10              Q.     I'm comparing it to the win bonus of
11       1,350, yes.
12              A.     Okay.      Then the win bonus for the men
13       would be 4,375.
14              Q.     Because you're subtracting out the
15       appearance fee; is that correct?
16              A.     Correct.
17              Q.     Okay.
18              A.     If you're trying to make a straight
19       comparison --
20              Q.     That's fine.
21              A.     -- just on win bonus --
22              Q.     So the comparison would be 4,375; is that
23       right?      Just repeat your number again.
24              A.     4,375.
25              Q.     Okay.      So the men would receive for a win

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 36 of 44 Page ID
                                       #:2267
                                          CONFIDENTIAL


                                                                            Page 114
 1       bonus 4,375, and the women would receive 1,350,
 2       correct?
 3                     MR. STOLZENBACH:                   Object to form.
 4                     THE WITNESS:              That is correct.
 5       BY MR. KESSLER:
 6              Q.     And with respect to a tie or a loss, the
 7       women would not receive any bonus; is that correct?
 8              A.     That is correct.
 9              Q.     Okay.       But if the men tied, what would
10       their tie bonus be minus the appearance fee?
11              A.     The tie bonus for Tier 1?
12              Q.     Yes.
13              A.     Sorry, Tier 3, we're going backwards here,
14       Tier 3 for teams not in the FIFA top 25 and not
15       Mexico, the bonus for a men's player tie is $1,250.
16              Q.     Okay.       And the women would not receive
17       anything for a tie, correct, as a bonus?
18              A.     Correct.
19              Q.     Okay.       With respect to the World Cup
20       qualifiers, for the women, they would receive a
21       $15,000 qualifying bonus and a 15,000 payment for
22       making the tournament roster; is that correct?
23              A.     Correct.
24              Q.     Okay.       And with respect to the men, for
25       the overlapping period of '15 and '16, which is what

                              TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 37 of 44 Page ID
                                       #:2268
                                         CONFIDENTIAL


                                                                            Page 115
 1       I'm asking about, the men would receive a
 2       qualification -- well, first of all, they would
 3       receive a qualification bonus if they make the
 4       World Cup of $2,500,000 in total; is that correct?
 5               A.    Correct.
 6               Q.    Okay.      And that's in comparison to the
 7       15,000 per person for the women for qualifying,
 8       correct?
 9                     MR. STOLZENBACH:                  Are we talking about '15
10               and '16?
11                     MR. KESSLER:             '15 and '16.
12                     MR. STOLZENBACH:                  When there was no men's
13               World Cup?
14       BY MR. KESSLER:
15               Q.    You can make it '15 through '18 if you
16       want.
17                     And from the period '15 through '18, if
18       there was a World Cup, the men would receive in
19       total a 2,500,000 qualifying bonus while if the
20       women had a World Cup during that period they would
21       individually receive a $15,000 qualifying bonus,
22       correct?
23               A.    For the 2018 FIFA World Cup in Russia that
24       we didn't qualify for the men, had we qualified,
25       they would have received 2-1/2 million dollars.

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 38 of 44 Page ID
                                       #:2269
                                         CONFIDENTIAL


                                                                           Page 116
 1                     For the 2015 women's World Cup that we did
 2       qualify and participate and win, the players that
 3       were on the qualifying roster got the 15,000 --
 4              Q.     Right.
 5              A.     -- and then an additional 15,000 for going
 6       to Canada to play in the --
 7              Q.     For going and playing on the roster?
 8              A.     Correct.
 9              Q.     Right.       And if the men had qualified for
10       the World Cup during this period, which, as you
11       pointed out, they didn't, they would have got a
12       World Cup roster bonus of 68,750 each, correct?
13              A.     Correct.
14              Q.     That's in comparison to what the women
15       received during that period of $15,000 each,
16       correct?
17              A.     Correct.
18              Q.     Okay.      Now, looking at the women's deal,
19       they received the same qualifying bonus and
20       tournament bonus under the MOU for both the
21       World Cup and the Olympics, correct?
22              A.     Correct.
23              Q.     And they also received the same payments
24       for first place, second place, third and fourth
25       place under the World Cup and the Olympics on the

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 39 of 44 Page ID
                                       #:2270
                                          CONFIDENTIAL


                                                                                    Page 121
 1                     MR. KESSLER:              Okay, sorry.              It's 28461.   I
 2              think it's the very last page.
 3                     THE WITNESS:              Okay.
 4       BY MR. KESSLER:
 5              Q.     This provision would have remained in
 6       effect through the term of the MOU.
 7                     Is that your understanding?
 8              A.     Sorry, again, which?
 9              Q.     This is Article --
10              A.     VIII or IX?
11              Q.     No, it's Article XIX -- not XIX, IX,
12       Article XI on Page 28461 entitled Additional Payment
13       if Compensation Ratios Change.
14              A.     Yes.
15              Q.     That provision would have remained in
16       effect through the term of the MOU, is that correct,
17       because it wasn't changed in the MOU?
18              A.     And your question is does this survive the
19       MOU?
20              Q.     No.     Did this --
21              A.     Make it into it?
22              Q.     -- continue during the period of the MOU
23       after the 2005 CBA otherwise expired?
24              A.     My understanding on that is based on what
25       counsel had said previously, that the MOU was the

                              TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 40 of 44 Page ID
                                       #:2271
                                         CONFIDENTIAL


                                                                           Page 122
 1       carryover from this particular agreement.
 2              Q.     And based on that, this provision would
 3       continue, correct?
 4              A.     Correct.
 5              Q.     Do you know if any payment was ever made
 6       to the women's national team under this provision?
 7              A.     I don't.
 8              Q.     Okay.      Do you know who was responsible for
 9       preparing an analysis to determine if any payment
10       was due under this section at USSF?
11              A.     Conclusively, I don't know the actual
12       person, but my guess is it would be finance and
13       legal together.          They do the analysis and make the
14       payment if it was due.
15              Q.     Do you know if finance or anyone else ever
16       sent a report to the union each year when this
17       provision was in effect showing what the calculation
18       was according to USSF and whether or not anything
19       was due?      In other words, was there any kind of
20       written communication provided to show what the
21       calculation was, do you know that?
22              A.     I don't recall seeing any document to that
23       effect, but if it was in the agreement, we would
24       have fulfilled it.
25              Q.     Well, the agreement doesn't state that a

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 41 of 44 Page ID
                                       #:2272
                                         CONFIDENTIAL


                                                                                Page 123
 1       report has to be made.                 It just -- this is the only
 2       provision there is.              So the provision just says if
 3       the calculation requires, a payment will be made.
 4                     So my question really is in implementing
 5       the CBA, was there a process by which the USSF made
 6       this calculation each year and then sent some type
 7       of written communication to the union to explain why
 8       money either wasn't due or was due?
 9              A.     I never saw any documents to that effect,
10       but I can't imagine us not making the payments if
11       they were due.
12                     MR. KESSLER:             So I'd just like to say to
13              counsel again, this is a question I think would
14              be covered, if you can find out afterwards.
15              Our understanding is, and I want to confirm,
16              that there never were such communications.                        In
17              other words, we can't find in any of the union
18              files anything that says here's the
19              calculation, nothing is due, okay.                        If that --
20              first of all, if it exists, we certainly would
21              think it would have been produced.                        We haven't
22              seen it in your production, but we wanted to
23              confirm with this witness just that there
24              wasn't any such communication process.
25                     I just ask you to take that under

                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 42 of 44 Page ID
                                       #:2273
                                         CONFIDENTIAL


                                                                           Page 138
 1       Morgan vs. USSF; Solo vs. USSF
 2       No. 2:19-cv-01717-RGK-AGR; 3:18-CV-05215 JD
 3
 4                     I hereby certify that I have read the
 5       foregoing transcript of my deposition, given on
 6       January 23rd, 2020, at the place aforesaid,
 7       consisting of pages 1 through 137, inclusive, and I
 8       do again subscribe and make oath that the same is a
 9       true, correct, and complete transcript of my
10       deposition so given as aforesaid, as it now appears.
11              Please check one:
12              __________ I made no corrections
13              __________ Number of errata sheets submitted
14

              (signed) ______________________________________
15                         TOM KING
16

                ALSO PRESENT:________________________________
17
18

         SUBSCRIBED AND SWORN TO
19       before me this ____ day
         of ____________________                  2020.
20

         _____________________________
21       Notary Public
22
23
24
25


                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 43 of 44 Page ID
                                       #:2274
                                         CONFIDENTIAL


                                                                           Page 139
 1                               CORRECTION PAGE
 2

 3      CASE NAME:          Morgan vs. USSF; Solo vs. USSF
 4      DEPOSITION OF:      Tom King
 5      DATE TAKEN:         January 23rd, 2020
 6

 7      PAGE         LINE         CHANGE
 8      ____         ____         ________________________________________
 9      ____         ____         ________________________________________
10      ____         ____         ________________________________________
11      ____         ____         ________________________________________
12      ____         ____         ________________________________________
13      ____         ____         ________________________________________
14      ____         ____         ________________________________________
15      ____         ____         ________________________________________
16      ____         ____         ________________________________________
17      ____         ____         ________________________________________
18      ____         ____         ________________________________________
19      ____         ____         ________________________________________
20      ____         ____         ________________________________________
21      ____         ____         ________________________________________
22      ____         ____         ________________________________________
23      DATE:                     ________________________________________
24      SIGNATURE:                ________________________________________
25



                             TSG Reporting - Worldwide   (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-3 Filed 02/20/20 Page 44 of 44 Page ID
                                       #:2275
                                         CONFIDENTIAL


                                                                           Page 140
 1                     The within and foregoing deposition of the
 2       witness, TOM KING, was taken before GREG S. WEILAND,
 3       CSR, RMR, CRR, at Suite 4700, 35 West Wacker Drive,
 4       in the City of Chicago, Cook County, Illinois,
 5       commencing at 10:09 o'clock a.m., on the 23rd day of
 6       January, 2020.
 7                     The said witness was first duly sworn and
 8       was then examined upon oral interrogatories; the
 9       questions and answers were taken down in shorthand
10       by the undersigned, acting as stenographer; and the
11       within and foregoing is a true, accurate and
12       complete record of all the questions asked of and
13       answers made by the aforementioned witness at the
14       time and place hereinabove referred to.
15                     The signature of the witness was not
16       waived and the deposition was submitted to the
17       deponent as per copy of the attached letter.
18                     The undersigned is not interested in the
19       within case, nor of kin or counsel to any of the
20       parties.
21                     Witness my signature on this 27th day of
22       January, 2019.
23

         ______________________________
24       GREG S. WEILAND, CSR, RMR, CRR
         License No. 084-003472
25


                             TSG Reporting - Worldwide   (877) 702-9580
